Case 3:17-cr-00183 Document172 Filed 01/25/21 Page 1 of 2 PagelD #: 611

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 

> = es
HUNTINGTON DIVISION ENTERED
JAN 25 2021
UNITED STATES OF AMERICA

 

RORY L. PERRY ti, CLERK
U.S. District Court
Souther District of West Virginia

 

 

 

Vv. Case No.: 3:17-cr-00183-03

DONALD RAY JACKSON

MEMORANDUM OPINION and ORDER
SEALING DOCUMENT

The Court has received a report from FMC-Butner regarding Defendant’s status in
connection to the instant matter, attached hereto. Due to the highly confidential nature
of the attached document, the Court ORDERS that it be filed as SEALED.

The undersigned is cognizant of the well-established Fourth Circuit precedent
recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a
document, the Court must follow a three step process: (1) provide public notice of the
request to seal; (2) consider less drastic alternatives to sealing the document; and (3)
provide specific reasons and factual findings supporting its decision to seal the documents
and for rejecting alternatives. Id. at 302. In this case, the attached document shall be
sealed and will be designated as sealed on the Court’s docket. The Court deems this
sufficient notice to interested members of the public. The Court has considered less
drastic alternatives to sealing the document, but the attached document contains

protected health information, and no alternatives to sealing the document are feasible.
Case 3:17-cr-00183 Document172 Filed 01/25/21 Page 2 of 2 PagelD #: 612

Moreover, the public’s right to be informed is greatly outweighed by the interests to be
protected in this circumstance. Accordingly, the Court finds that sealing the attached
document does not unduly prejudice the public’s right to access court documents.

The Clerk is instructed to provide a copy of this Order to the defendant and counsel
of record.

ENTERED: January 25, 2021

Che “ Eifert
United States Magistrate —
